June Tate and Edna Burris, both negroes, were married in the parish of Washington on December 28, 1913. The sole issue of the marriage is a female child, Willie Mae Tate, who is now fourteen years of age. June Tate died in the city of Chicago on August 28, 1928, from injuries received the previous day, leaving a small insurance policy and a claim for compensation as a workman's dependent in favor of his minor daughter.
Some five or six years prior to his death, June Tate separated from his wife, Edna Burris Tate, and was residing in Chicago for about three years immediately preceding his death. During the greater portion of this period, Edna Burris Tate has been living in the city of Bogalusa, in this state. The minor Willie Mae Tate has been living with her mother in Bogalusa, with her father in Chicago, with whom she lived for three years, returning to Louisiana in the early part of the year 1928, and with her paternal grandparents Oliver Tate and his wife, who reside on a farm near the town of Franklinton. At the time of her father's death, and for about six months prior thereto, Willie Mae Tate was living on the farm with her grandparents.
On September 18, 1928, Oliver Tate filed a petition in the district court of the parish of Washington, opening the succession of his deceased son, June Tate, and applying for the tutorship of his granddaughter Willie Mae Tate, on the ground that her mother Edna Burris Tate, because of her notorious bad conduct, was not a fit person to be intrusted with the tutorship of the minor. Edna Burris Tate was served with a copy of the petition *Page 836 
and ordered to show cause at a time fixed why petitioner's application should not be granted. At the appointed time, Edna Burris Tate appeared and filed her answer. A trial was then had on the issue as made up by the pleadings, and judgment was rendered in favor of Oliver Tate, the petitioner, awarding him the tutorship and custody of the minor. It is from this judgment that the present appeal is prosecuted by Edna Burris Tate.
The case presents solely a question of fact. The judge of the district court found, and his finding is supported by the evidence, which we have carefully read, that for five or six years Edna Burris Tate has lived with at least three negro men. She has been living with one of these men, Albert Joseph, for the past several years, adopting his name and carrying a merchandise account thereunder with a local merchant. The testimony shows that generally she has been and is leading an immoral life, meeting men on the streets and having them visit her residence at various hours of the day and night. She is about 30 years of age, therefore still young. There is little likelihood of any material change for the better taking place in her conduct or manner of living, so that if awarded the tutorship both the morals and the property of her child would be endangered.
The applicant for the tutorship, Oliver Tate, is approximately 72 years of age, and his wife is about 10 years younger. They are active and energetic and well able to perform the ordinary duties of their station in life. They live on a farm within two miles of the town of Franklinton, where there is a good school for negro children. The judge of the district court is familiar with the parties and the conditions, and states, in his written reasons for the judgment, that he is convinced the moral and physical surroundings of the minor will be wholesome in the home of her *Page 837 
grandparents, and that it is to her best interest that the petitioner, her grandfather, be appointed her tutor.
Our own conclusion is that the decision of the judge of the district court is correct.
For the reasons assigned, the judgment appealed from is affirmed.